Title: To Thomas Jefferson from Edmund Randolph, 23 February 1781
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
Feby. 23. 1781.

I beg leave to remind your excellency of the situation of John Dean, a supposed fugitive from the lead mines, in defiance of the condition of his pardon. It is probable, that the actual abandonment of the place of labour will not be fixed upon him: ‘tho’ nothing can be more satisfactory, than that he had made preparations for flight. I say this upon the information of Colo. Lynch. Now I refer it to the executive with great deference, whether a pardon would not be adviseable in these circumstances? For the force of such a condition, ‘tho’ strictly legal, may be weakened, should a jury, whose tenderness is fortunately excessive in most cases, and would perhaps be extravagant in one, like this, where the prisoner has already suffered something from hard service, and much more from a painful imprisonment, bring in a verdict of acquittal. Such a discussion in favor of a criminal might impress the world with an  opinion, that the power of pardoning conditionally was reprobated by a formal adjudication.
I should have addressed you, Sir, on this subject, before the present moment, had I not conceived, that his offence called for some exemplary suffering. This he has already experienced from the weight of his chains, and the other severities of a gaol. His parents are honest, decent, and industrious people: himself too stupid by nature, to be skilful in any of the nice branches of villainy, and scarse equal to the crime, which he committed, of being the bearer of a wretched counterfeit to the auditors for payment.
If it should seem necessary to word a pardon in this instance in a manner, expressive of the case, and forbidding a belief, that the violation of such conditions will not be punished, I shall readily conform to your instructions, being, Sir with absolute respect yr. mo. ob. serv:,

Edm: Randolph

